DETAILED ACTION

Information Disclosure Statement
The Information Disclosure Statement filed on 03/19/2021 is in compliance with the provisions of 37 CFR 1.97 and has been considered.  An initialed copy of the Form 1449 is enclosed herewith.

Election/Restrictions
Newly submitted claims 57-73 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons:  Original claims 1-20 were previously rejected and original claims 21-37 were previously withdrawn from consideration.  Now, new claims 38-73 are submitted wherein only new claims 38-56 have similar claim language to previously rejected claims 1-20.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 57-73 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Response to Arguments
Applicant's arguments filed 03/23/2021 have been fully considered.  New claims 38-56 resemble previously rejected claims 1-20, and Applicant’s arguments regarding 
The previous specification objections have been considered and are withdrawn.
The previous claim objections are now moot as a result of new claims 38-73.
The previous 112(b) claim rejections are now moot as a result of new claims 38-73.
The previous double patenting rejection has been considered and Applicant’s arguments have been found persuasive, as a result, the previous double patenting rejection has been withdrawn.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 

New claim 45 recites “both arranged the first end plate or the second end plate.” on line 3.
Add “on” after arranged.
New claim 45 should now recite “both arranged on the first end plate or the second end plate.”


	New claim 48 should now recite “when the liquid pressure reaches the predetermined threshold pressure.”

	New claim 53 recites “…with the central channel” on line 9.
	Missing a semi-colon at the end.
	New claim 53 should now recite “…with the central channel;”

	New claim 53 recites “the flow path, the flow path being” on line 10.
	Remove the first iteration of “the flow path,”
	New claim 53 should now recite “the flow path being”.

	Claims 57-73 are now cancelled.

Allowable Subject Matter
Claims 38-56 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding new, independent claim 38, Manns Dieter et al. (DE 10 2005 058109 A1) (hereinafter “Manns”) is the closest prior art of record.  Manns teaches a filter element (see FIGS. 1-2, filter element 2) intended to be mounted in a liquid filter arrangement (see FIGS. 1-2, filter unit 1) (see paragraph 7 – “The explanations relate to a filter unit for cleaning oil”) (see paragraph 12 – “The filter unit is thus 
a filter medium (see FIGS. 1-2, filter element 2 consisting of filter fleece or filter paper) having a general annular shape around a central axis (see FIGS. 1-2, imaginary vertical axis extending infinitely axially through the center of filter unit 1 including outlet 5 and interior 10) (Examiner’s note:  Examiner is broadly interpreting the limitation “general annular shape” to include a shape having the form of a ring, wherein the filter element 2 including filter medium (filter fleece or filter paper) surrounds the central imaginary vertical axis) and forming a central channel (see FIG. 1, cylindrical support frame 12 forming a cylindrical interior 10) extending substantially axially (Examiner’s note:  Examiner is broadly interpreting the limitation “extending substantially axially” to include the central channel (frame 12 forming interior 10) extending substantially axially from a first end plate (upper end cap 3) to a second end plate (lower end cap 4)) (see paragraph 19 – “The filter unit 1 has a filter element 2 which is designed in the form of a hollow cylinder…”) (see paragraph 20 – “The filter element 2 consists of a zigzag folded filter fleece or filter paper, which is formed into the hollow cylinder”);
a first end plate and a second end plate (see FIG. 1, a first/upper end cap 3 and a second/lower end cap 4), each end plate covering one axial end of the filter medium and being sealingly mounted on the axial end (see FIG. 1, end caps 3, 4 covering and being sealingly mounted on axial ends of the filter element 2 further including the filter fleece or filter paper) (see paragraph 12 – “The filter element can be designed as a hollow cylinder and held at the end by a holding part in the form of a first end cap or in the form of a second end cap.  The oil outlet can be arranged on the first end cap, The oil outlet can be arranged on the first end cap, while the valve element is preferably arranged on the second end cap”) (see paragraph 24 – “The lower end cap 4 has a flat base 14 with an area 15…The dirty oil passing through the inlets 8 also reaches the membrane 16 via channels 17 molded into the end cap 4”) (see paragraph 25 – “…at which the membrane 16 ruptures and allows the oil to flow past the filter element 2 according to the arrows 18”);
at least one closing member (see FIG. 1, valve element designed as a membrane 16) (see paragraph 6 – “Such a valve element can preferably be designed as a thin wall or membrane which breaks or tears when the specific pressure difference between the oil inlet and the oil outlet is exceeded”) (see paragraph 14 – “the valve element can fulfill the function of a diaphragm”) (see paragraph 24 – “The lower end cap 4 has a flat base 14 with an area 15, the wall thickness of which is significantly less than the wall thickness of the remaining base 14.  This results in a thin wall or membrane 
to remain closed when a liquid pressure that applies on the closing member is below a predetermined threshold pressure in order to prevent a liquid flow through a flow path of the liquid filter arrangement (see FIG. 1 illustrating valve element designed as membrane 16 is closed) (see paragraph 6 – “The filter unit is characterized by the fact that the valve element keeps the bypass closed before a certain pressure difference between the oil inlet and the oil outlet is exceeded for the first time and releases it permanently after the pressure difference is exceeded for the first time…”) (see paragraph 10 – “…the valve element has a predetermined breaking point…the valve element will break or tear in a controlled manner.  In addition, by providing the predetermined breaking point, any deviations in the pressure difference, which leads to permanent release of the bypass or to opening of the valve element…”) (see paragraph 16) (see paragraph 24), 
to open only once when the liquid pressure that applies on the closing member reaches the predetermined threshold pressure in order to allow a liquid flow through the flow path (see FIG. 2 illustrating valve element designed as membrane 16 is now no longer closed) (see paragraph 6 – “The filter unit is characterized by the fact that the valve element keeps the bypass closed before a certain pressure difference between the oil inlet and the oil outlet is exceeded for the first time and releases it permanently after the pressure difference is exceeded for the first time…”) (see paragraph 10 – “…the valve element has a predetermined breaking point…the valve element will break or tear in a controlled manner.  In addition, by providing the predetermined which leads to permanent release of the bypass or to opening of the valve element…”) (see paragraph 14) (see paragraph 17) (see paragraph 25 – “By designing the membrane 16 (wall thickness, material, if necessary introducing a predetermined breaking point), it is possible to set the pressure difference between the oil inlet and the oil outlet at which the membrane 16 ruptures and allows the oil to flow past the filter element 2 according to the arrows 18”), and 
after the closing member has been opened, to remain open, even if the liquid pressure that applies on the closing member drops below the predetermined threshold pressure (see FIG. 2 illustrating valve element designed as membrane 16 is now no longer closed) (see paragraph 6 – “The filter unit is characterized by the fact that the valve element keeps the bypass closed before a certain pressure difference between the oil inlet and the oil outlet is exceeded for the first time and releases it permanently after the pressure difference is exceeded for the first time”) (see paragraph 10 – “…the valve element has a predetermined breaking point…the valve element will break or tear in a controlled manner.  In addition, by providing the predetermined breaking point, any deviations in the pressure difference, which leads to permanent release of the bypass or to opening of the valve element…”) (see paragraph 14) (see paragraph 17) (see paragraph 25 – “By designing the membrane 16 (wall thickness, material, if necessary introducing a predetermined breaking point), it is possible to set the pressure difference between the oil inlet and the oil outlet at which the membrane 16 ruptures and allows the oil to flow past the filter element 2 according to the arrows 18”).

the flow path being formed through at least the filter medium, as recited in new, independent claim 38.
Furthermore, regarding dependent claim 48, Manns teaches a valve system comprising only one element (see Manns FIG. 1, valve element designed as a membrane 16), while the valve of claim 48 comprises a first element and a second element movable with respect to the first element from a closed position to an open position, the second element being in the closed position before the first use of the filter element and until the liquid pressure reaches the predetermined threshold pressure, and the second element being configured to move towards the open position when the pressure reaches the threshold.
Regarding dependent claim 49, similar analysis applies as claim 48 above wherein Manns teaches a valve system comprising only one element (see Manns FIG. 1, valve element designed as a membrane 16), while the valve of claim 48 (including dependent claim 49 limitations) comprises a first element and a second element movable with respect to the first element from a closed position to an open position, and the motion of the second element from the closed position to the open position is irreversible.
Regarding dependent claim 50, similar analysis applies as claim 48 above wherein Manns teaches a valve system comprising only one element (see Manns FIG. 1, valve element designed as a membrane 16), while the valve of claim 48 (including dependent claim 50 limitations) comprises a first element and a second element 
Regarding dependent claim 51, similar analysis applies as claim 48 above wherein Manns teaches a valve system comprising only one element (see Manns FIG. 1, valve element designed as a membrane 16), while the valve of claim 48 (including dependent limitations of claims 50 and 51) comprises a first element and a second element movable with respect to the first element from a closed position to an open position, and wherein the second element is a sealing ball and means for maintaining the sealing ball in the open position with respect to the first element, are realized by flexible or deformable legs or by a flexible or deformable collar which are or is designed to authorize motion of the sealing ball from the closed position to the open position and to prevent motion of the sealing ball from the open position to the closed position.
Regarding dependent claim 52, similar analysis applies as claim 48 above wherein Manns teaches a valve system comprising only one element (see Manns FIG. 1, valve element designed as a membrane 16), while the valve of claim 48 (including dependent limitations of claims 50, 51 and 52) comprises a first element and a second element movable with respect to the first element from a closed position to an open position, and wherein the first element is a valve body comprising an inlet and an outlet which are in fluid communication through a liquid passage formed in the valve body when the sealing ball is in the open position and in that the valve comprises, arranged in the valve body, a spring urging the sealing ball towards the closed position.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AKASH K VARMA whose telephone number is (571)272-9627.  The examiner can normally be reached on Monday-Friday 9-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heidi R Kelley can be reached on 571-270-1831.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/AKASH K VARMA/Examiner, Art Unit 1773                                                                                                                                                                                                        
								/ROBERT CLEMENTE/								Primary Examiner, Art Unit 1773